Mb. Justice Hebnández
delivered the opinion of the court.
Attorney Felipe Casalduc Goicoechea, in a petition dated the 30th of last October, requested the Supreme Court to issue an alternative writ of mandamus ordering the judges mentioned therein, of the boards of registry of precincts 43, 44, 45, 48 and 49, Adjuntas, to register upon the respective poll-lists the names of several voters designated by him which had been eliminated therefrom on the 18th and 19th without complying with the formalities prescribed by the law, the affidavits not having been drawn separately nor signed before the judges who were to certify them, the latter having attached their signatures to each affidavit after the polls had been closed for registration and falsely affirmed that they had been signed and sworn to before them.
The petitioner appears in his own right and alleges that he is the candidate of the Unionist party for the elective office of municipal judge of Ponce, at the election to be held *426on the 8th of this month in which the Ponce electors are to vote with those of Adjuntas; and that it is a matter involving his right that the aforesaid electors, who were unlawfully excluded, be again registered, there being no adequate and effective remedy in the ordinary course of the law other than the one resorted to by him to secure their re-inscription.
Upon consideration of the petition filed by Felipe Casal-duc Goicoechea, it appears from a mere perusal thereof thai the complainant is not a party beneficially interested in the issuance of the writ of mandamus applied for, because no one can affirm that the electors whose names were stricken from the respective poll-lists, if again included therein, would go to the polls and vote on the 8th of this month, and much less that, in case they did so, their votes would be given to the candidate Felipe Casalduc, for the office of municipal judge of Ponce.
That the person applying for the issuance, of a writ of mandamus must be a party beneficially interested is clearly to be inferred from the text of section 3 of the “Act establishing the Writ of Mandamus,” approved March 12, 1903, which closes with these words: “It may be issued on the information of the party beneficially interested.”
Apart from the mandamus act, by the “Act to Regulate the Registration of Electors,” approved March 1, 1902, as amended by the act of March 10, last, electors are given the right' to require personally that their names be recorded on the list of qualified voters or replaced if wrongfully erased therefrom; but it does not authorize the exercise of this right by any person other than the interested parties- themselves; whence it follows that if Attorney Felipe Casalduc could not claim before the respective judges the right whereof the electors mentioned by him were deprived, neither can he resort to a writ of mandamus for the purpose of upholding said, right.
For the reasons above set forth the writ of mandamus *427applied for in his own right by Attorney Felipe Casalduc Goi-coechea, is hereby denied.

Denied.

Chief Justice Quiñones and Justices Figueras, MacLeary, and Wolf concurred.